DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-24 are pending in this application. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1, Statutory Category: Yes, the claim 1 is a method that recites a series of steps and therefore falls in the statutory category of a process.
Step 2A- Prong 1: Judicial Exception Recited: Yes, the claim recites: “determining a tile size based on a memory size of a first memory and a job input size associated with executing a computational job” As drafted, the claim as a whole recites a method including step that could be performed in the human mind, but for the recitation of generic computing components. The human mind can determining the tile size based on the capacity of the memory and the input data size/amount. For example, a person can easily evaluating/determining/judging the correct/acceptable size of the tile (i.e., acceptable number of the jobs/operations) for processing based on the available memory size/capacity and the input data size (job input size, data size). Therefore, but for the recitation of generic computing components, these steps may be a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
Therefore, yes, the claims do recite judicial exceptions.

Step 2A- Prong 2: Integrated into a practical Application: No, this judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations that “loading, input data associated with a batch of computational jobs from a second memory to the first memory; generating batch output data by executing the batch of computational jobs using the input data loaded to the first memory” which is insignificant pre-solution data gathering (see MPEP § 2106.05(g)). In addition, “machine learning processing”, “tile size”, “computational job”, “a machine learning primitive”, “a batch of computational jobs”, “first memory”, “second memory”, “input data” and “output data” are recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function, see MPEP §2106.05(b)). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to the abstract idea.
Step 2B: Claim provides an Inventive Concept: No. As discussed with respect to Step 2A prong Two, the additional elements “machine learning processing”, “tile size”, “computational job”, “a machine learning primitive”, “a batch of computational jobs”, “first memory”, “second memory”, “input data” and “output data” (i.e., as a generic computing device performing a generic computer function, see MPEP §2106.05(b)). In addition, the limitation of “loading, input data associated with a batch of computational jobs from a second memory to the first memory; generating batch output data by executing the batch of computational jobs using the input data loaded to the first memory” which is insignificant pre-solution data gathering (see MPEP § 2106.05(g)). And the limitation of “storing the generated batch output data to the second memory” which is additionally well understood, routine, conventional activity (see MPEP § 2106.05(d), courts have identified “storing and retrieving information, et cetera as well understood, routine, conventional) and a generic computing device performing a generic computer function (see MPEP §2106.05(b)). The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A. These additional elements and combination of the elements does not amount to significant more than the exception itself or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the loading, generating and storing steps were considered to be extra-solution activity in Step 2A as insignificant pre-solution data gathering and well understood, routine, conventional activity, thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The loading and generating steps are for the purpose of “generating” the data, “retrieving” the data for subsequence storing, and wherein the storing step is for “storing” the data and these can be reached on one of court case (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Storing and retrieving information in memory) see MPEP § 2106.05(d)). Accordingly, a conclusion that the establishing, intercepting and communicating are well understood, routine, conventional activity is supported under Berkheimer options 2.

For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible. 

Independent claims12 and 24 are rejected for the same reason as claim 1 above. Claim 12 further recites “a memory” and “at least one processor” and claim 24 further recites “non-transitory computer-readable medium” These additional elements are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)). 

With respect to the dependent claim 2, the claim elaborates that wherein the first memory is associated with a first latency, and the second memory is associated with a second latency that is greater than the first latency (“memory” and “latency” are additional elements are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)). 

With respect to the dependent claim 3, the claim elaborates that wherein the job input size associated with executing the computational job is determined based on a memory size of input data used to execute the computational job (“memory”, “input data” and “execute” are additional elements are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 4, the claim elaborates that wherein the determining of the tile size is further based on a job output size associated with executing the computational job, and wherein the job output size is determined based on a memory size of output data generated by the execution of the computational job. (“determining” is being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind. “job output size”, “memory size”, “output data”, “computational job” and “execution” are additional elements are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 5, the claim elaborates that wherein the storing of the generated batch output data to the second memory further comprises: writing the output data generated by the execution of each computational job of the batch of computational jobs to the first memory; and storing the generated output data from the first memory to the second memory after execution of the batch of computational jobs is complete. (“writing” and “storing” the data which is additionally well understood, routine, conventional activity (see MPEP § 2106.05(d), courts have identified “storing and retrieving information, et cetera as well understood, routine, conventional) and a generic computing device performing a generic computer function (see MPEP §2106.05(b))).

With respect to the dependent claim 6, the claim elaborates that wherein the batch of computational jobs is a first batch of computational jobs, and further comprising loading input data associated with a second batch of computational jobs from the second memory to the first memory, the loading of the input data associated with the second batch of computational jobs being performed in parallel with the storing of the generated output data to the second memory after execution of the first batch of computational jobs is complete. (“loading” and “storing” the data which is additionally well understood, routine, conventional activity (see MPEP § 2106.05(d), courts have identified “storing and retrieving information, et cetera as well understood, routine, conventional) and a generic computing device performing a generic computer function (see MPEP §2106.05(b))).

With respect to the dependent claim 7, the claim elaborates that loading second input data associated with executing a second batch of computational jobs from the second memory to the first memory; generating second batch output data by executing the second batch of computational jobs using the second input data loaded to the first memory; and storing the generated second batch output data to the second memory (“loading”, “generating” and “storing” the data which is additionally well understood, routine, conventional activity (see MPEP § 2106.05(d), courts have identified “storing and retrieving information, et cetera as well understood, routine, conventional) and a generic computing device performing a generic computer function (see MPEP §2106.05(b))).

With respect to the dependent claim 8, the claim elaborates that wherein the first memory is an on-chip memory of a graphics processor. (“on-chip memory” and “graphics processor” are additional elements are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 9, the claim elaborates that wherein the second memory is accessible to the graphics processor and to a central processor. (“central processor” and “graphics processor” are additional elements are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 10, the claim elaborates that wherein the graphics processor comprises a plurality of processing elements configured to execute the batch of computational jobs. (“processing elements” is additional elements are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 11, the claim elaborates that wherein the tile size corresponds to a quantity of computational jobs of the batch of computational jobs. (“quantity of computational jobs” is additional elements are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

Dependent claims 13-22 recite the same features as applied to claims 2-11 above, therefore they are also rejected under the same rationale.

With respect to the dependent claim 23, the claim elaborates that wherein the apparatus includes a wireless communication device. (“wireless communication device” is additional elements are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 12 and 24 (line# refers to claim 1):
In line 5, it recites the phrase “a batch of computational jobs”. However, prior to this phrase at line 1, it recites “a quantity of computational jobs”. Thus, it is unclear whether the second recitation of “a batch of computational jobs” is the computational jobs from the first recitation of “a quantity of computational jobs” or just any batch of computational jobs. For examining, purpose, examiner will interpret as any batch of computational jobs.

As per claims 3 and 14 (line# refers to claim 3):
In line 2, it recites the phrase “input data”. However, prior to this phrase in claim 1, at line 5, it recites “input data”. Thus, it is unclear whether the second recitation of “input data” is the same or different from the first recitation of “input data”. If they are the same, the or said should be used.

As per claims 5-6 and 16-17 (line# refers to claim 5):
In lines 3 and 5, it recites the phrase “output data”. However, prior to this phrase in claim 1, at line 7, it recites “batch output data”. Thus, it is unclear whether the second recitation of “output data” is the same or different from the first recitation of “batch output data”. If they are the same, same name should be used.

As per claims 2, 4, 7-11, 13, 15 and 18-23:
They are method, apparatus and non-transitory computer-readable medium claims that depend on claims 1, 12 and 24 respectively above. Therefore, they have same deficiencies as claims 1, 12 and 24 above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-10, 12-13, 18-21 and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frascati et al. (US Pub. 2016/0055608 A1) in view of OULD-AHMED-VALL et al. (US Pub. 2018/0307495 A1; hereafter OULD).

As per claim 1, Frascati teaches the invention substantially as claimed including A method of job processing (Frascati, Abstract, lines 1-3, a method for rendering graphics data includes receiving a plurality of commands associated with a plurality of render targets; lines 8-9, the method also includes executing the plurality of commands), comprising: 
determining a tile size based on a memory size of a first memory and a job input size associated with executing a computational job, (Frascati, [0016] lines 1-13, Traditional graphics processing unit (GPU) architectures may require a relatively large amount of data to be read from and written to system memory when rendering a frame of graphics data (which may be referred to as an image). Mobile architectures (i.e., GPUs on mobile devices) may lack the memory bandwidth capacity required for processing entire frames of data. Accordingly, tile-based architectures have been developed that break an image into multiple tiles (as based on job input size associated with executing a computational job, i.e., size of the data to be read is relatively large amount). The tiles are sized so that they can be processed using a relatively small amount (e.g., 256 kB) of high bandwidth, on-chip graphics memory (sometimes called graphics memory or GMEM). That is, the size of each tile may depend on the amount of available on-chip graphics memory; [0053] lines 1-6, GPU 36 may implement tile-based rendering to render an image. For example, GPU 36 may implement a tile-based architecture that renders an image by breaking the image into multiple portions, referred to as tiles. The tiles may be sized based on the size of GPU memory 38 (as first memory), the computational job being one of a quantity of computational jobs (Frascati, [0022] lines 1-2,  A GPU may render graphics data using one or more render targets; lines 5-6, an image may be composed of content from a plurality of render targets. [0048] lines 3-4,  GPU 36 renders one or more images (as include a quantity of computational jobs)); 
loading, based on the tile size, input data associated with a batch of computational jobs from a second memory to the first memory (Frascati, [0029] lines 5-6, the GPU may generate a first command list for the first render target that includes the first command and the third command (as batch of computational jobs); [0083] lines 4-5, a chain of rendering command references for a single render target; [0113] lines 9-10, the render target of the batch of rendering commands (as batch of computational jobs) being executed; [0060] lines 4-7, prior to executing commands associated with a render target, GPU 36 may load the necessary data (as input data) from storage unit 48 or display buffer unit 44 (as second memory) to GPU memory 38 (as first memory) for each tile being rendered); 
generating batch output data by executing the batch of computational jobs using the input data loaded to the first memory (Frascati, [0029] lines 8-10, the GPU may execute both the first command and the third command associated with the first render target prior to switching to the second render target; [0048] lines 4-6, GPU 36 renders one or more images and outputs the rendered images (as output data) to display buffer unit 44; [0060] lines 4-7, prior to executing commands associated with a render target, GPU 36 may load the necessary data (as input data) from storage unit 48 or display buffer unit 44 (as second memory) to GPU memory 38 (as first memory) for each tile being rendered (as using the input data loaded to the fist memory); also see [0055] lines 4-6, During the rendering stage, GPU 36 may render the tile and store the rendered tile to GPU memory); and 
storing the generated batch output data to the second memory (Frascati, [0027] lines 9-10, store operations (e.g., storing data from GPU memory to external memory) associated with rendering the data; [0060] lines 8-12, GPU 36 may flush data associated with the particular render target from GPU memory 38 to storage unit 48 or display buffer unit 44 for each tile being rendered).

Frascati fails to specifically teach the job processing is machine learning processing and the computational job configured to execute a machine learning primitive.

However, OULD teaches the job processing is machine learning processing and the computational job configured to execute a machine learning primitive (OULD, Abstract, lines 1-2, a graphics processing unit (GPU) to accelerate machine learning operations; [0140] lines 1-5, Hardware acceleration for the machine learning application 602 can be enabled via a machine learning framework 604. The machine learning framework 604 can provide a library of machine learning primitives. Machine learning primitives are basic operations that are commonly performed by machine learning algorithms).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Frascati with OULD because OULD’s teaching of machine learning operation/primitives that performed by the GPU would have provided Frascati’s system with the advantage and capability to allow the GPU to accelerating the machine learning primitives which improving the system performance and efficiency.

As per claim 2, Frascati and OULD teach the invention according to claim 1 above. Frascati further teaches wherein the first memory is associated with a first latency, and the second memory is associated with a second latency that is greater than the first latency (Frascati, [0069] lines 1-10, Components of GPU 36 may access GPU memory 38 with relatively lower latency than accessing an external memory, such as storage unit 48 (FIG. 1) (GPU memory as first memory with lower latency (first latency) compare to storage unit (as second memory) has higher latency (second latency). For example, GPU memory 38 may be an on-chip memory that is on-chip with GPU 36 and in relatively close proximity with GPU components, and may be associated with a dedicated memory bus within GPU 36. To access data stored in storage unit 48, in contrast, GPU 36 may have to share a memory bus with other components of computing device 30 (such as CPU 32), which may result in a more limited available bandwidth).

As per claim 7, Frascati and OULD teach the invention according to claim 1 above. Frascati further teaches loading second input data associated with executing a second batch of computational jobs from the second memory to the first memory (Frascati, [0029] lines 8-10, the GPU may execute both the first command and the third command associated with the first render target prior to switching to the second render target (as include the second batch of computational jobs); [0060] lines 4-7, prior to executing commands associated with a render target (as include the second batch; see [0063] lines 10-11, a render target command list B with the first commands for render target B), GPU 36 may load the necessary data (as include second input data) from storage unit 48 or display buffer unit 44 (as second memory) to GPU memory 38 (as first memory) for each tile being rendered); 
generating second batch output data by executing the second batch of computational jobs using the second input data loaded to the first memory (Frascati, [0048] lines 4-6, GPU 36 renders one or more images and outputs the rendered images (as output data) to display buffer unit 44; [0060] lines 4-7, prior to executing commands associated with a render target, GPU 36 may load the necessary data (as input data) from storage unit 48 or display buffer unit 44 (as second memory) to GPU memory 38 (as first memory) for each tile being rendered (as using the second input data loaded to the fist memory); and 
storing the generated second batch output data to the second memory (Frascati, [0027] lines 9-10, store operations (e.g., storing data from GPU memory to external memory) associated with rendering the data; [0060] lines 8-12, GPU 36 may flush data associated with the particular render target (as include second batch output data) from GPU memory 38 to storage unit 48 or display buffer unit 44 for each tile being rendered).

As per claim 8, Frascati and OULD teach the invention according to claim 1 above. Frascati further teaches wherein the first memory is an on-chip memory of a graphics processor (Frascati, [0069] lines 4-6, GPU memory 38 may be an on-chip memory that is on-chip with GPU 36 and in relatively close proximity with GPU components, and may be associated with a dedicated memory bus within GPU 36).

As per claim 9, Frascati and OULD teach the invention according to claim 8 above. Frascati further teaches wherein the second memory is accessible to the graphics processor and to a central processor (Frascati, Fig.1, 48 storage unit (as second memory); [0041] lines 1-4, Storage unit 48 may comprise one or more computer-readable storage media. Examples of storage unit 48 include, but are not limited to, a random access memory (RAM), a read only memory (ROM); [0034] lines 5-8, CPU 32 may be able to read values from or write values to local CPU memory 34 more quickly than reading values from or writing values to storage unit 48, which may be accessed; [0036] lines 5-7, GPU 36 may be able to read values from or write values to local GPU memory 38 more quickly than reading values from or writing values to storage unit 48, which may be accessed).

As per claim 10, Frascati and OULD teach the invention according to claim 8 above. Frascati further teaches wherein the graphics processor comprises a plurality of processing elements configured to execute the batch of computational jobs (Frascati, Fig. 2, 64 shader processor(s); [0067] lines 3-4, GPU 36 includes GPU memory 38, command processor 60, one or more processing units 64; [0073] lines 1-2, Processing units 64 may be responsible for executing instructions. For example, processing units 64 may be responsible for executing one or more shader programs; [0074] lines 1-3,  processing units 64 may be programmable shading units responsible for vertex, geometry, and pixel shading operations; [0075] lines 1-2, Processing units 64 may be configured identically, or may be individually configured to perform a specific task).

As per claim 12, it is an apparatus claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Frascati further teaches a memory; and at least one processor coupled to the memory and configured to (Frascati, Claim 9, A device for rendering graphics data, the device comprising: memory configured to store a plurality of commands associated with a plurality of render targets; and one or more processors configured to)

As per claims 13 and 18-21, they are apparatus claims of claims 2 and 7-10 respectively above. Therefore, they are rejected for the same reason as claims 2 and 7-10 respectively above.

As per claim 23, Frascati and OULD teach the invention according to claim 12 above. Frascati further teaches wherein the apparatus includes a wireless communication device (Frascati, [0031] lines 3-6, Examples of computing device 30 include, but are not limited to, wireless devices, mobile or cellular telephones, including so-called smartphones, personal digital assistants (PDAs)).

As per claim 24, it is a non-transitory computer-readable medium claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.


Claims 3 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frascati and OULD, as applied to claims 1 and 12 respectively above, and further in view of Son et al. (US Patent. 9,569,813 B2).

As per claim 3, Frascati and OULD teach the invention according to claim 1 above. Frascati teaches the job input size associated with executing the computational job (Frascati, [0016] lines 1-13, Traditional graphics processing unit (GPU) architectures may require a relatively large amount of data (as job input size) is to be read from and written to system memory when rendering a frame of graphics data (which may be referred to as an image). Mobile architectures (i.e., GPUs on mobile devices) may lack the memory bandwidth capacity required for processing entire frames of data). 

Frascati and OULD fail to specifically teach the job input size is determined based on a memory size of input data used to execute the computational job.

However, Son teaches the job input size is determined based on a memory size of input data used to execute the computational job (Son, Col 2 lines 12-18, The determining of the number of buffers required for the rendering may include determining at least one type of a buffer required for performing the rendering from among a plurality of distinctive types of buffers, based on the graphics data input, and determining the number of buffers required for performing the rendering; also see Col 3, lines 55-65, according to the graphics data input in the apparatus for rendering, a buffer required for rendering an object may be a single color buffer and a single stencil buffer. In this instance, the apparatus for rendering may determine the number of buffers required for performing the rendering to be two buffers, rather than eight. For example, the apparatus for rendering may determine the type of the buffer required for performing the rendering to be the color buffer and the stencil buffer, and determine the number of buffers required for performing the rendering to be two buffers).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Frascati and OULD with Son because Son’s teaching of the job input size that corresponding to the number of buffers (as memory size) need to be used would have provided Frascati and OULD’s system with the advantage and capability to easily determining the resource (i.e., memory) utilization that associated with operations which improving the system efficiency and performance.  

As per claim 14, it is an apparatus claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.


Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frascati and OULD, as applied to claims 1 and 12 respectively above, and further in view of KIM et al. (US Pub. 2018/0204110 A1).

As per claim 4, Frascati and OULD teach the invention according to claim 1 above. Frascati and OULD fail to specifically teach wherein the determining of the tile size is further based on a job output size associated with executing the computational job, and wherein the job output size is determined based on a memory size of output data generated by the execution of the computational job.

However, KIM teaches wherein the determining of the tile size is further based on a job output size associated with executing the computational job, and wherein the job output size is determined based on a memory size of output data generated by the execution of the computational job (KIM, [0059] lines 1-6, In operation S180, the input/output buffer, the kernel buffer, the size of the input/output tile, the calculation throughput, and the operation time of the target hardware platform are determined using the maximum calculation throughput and the operation calculation throughput with respect to memory access; [0068] lines 1-5, the total amount of access to the external memory required for processing each of the sizes Tn, Th, and Tw of the input feature fragment and the sizes Tm, Tr, and Tc of the output feature fragment (as job output size is determined) is calculated; Claim 12, an output buffer configured to store a result of the convolution operation in an output feature unit [Examiner noted: the output tile size is determined by the memory access which is corresponding to the memory access of storing the result of the operation (as job output size is determined based on a memory size of output data generated by the execution of the computational job]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Frascati and OULD with KIM because KIM’s teaching of determining the tile size based on the result of the operation (as job output size) and the result of the operation is based on the memory accessing (i.e., amount of memory of access required for storing) would have provided Frascati and OULD’s system with the advantage and capability to enable the system to efficiently utilizing the memory resources based on the job output size which improving the system efficiency.  

As per claim 5, Frascati, OULD and KIM teach the invention according to claim 4 above. Frascati further teaches writing the output data generated by the execution of each computational job of the batch of computational jobs to the first memory (Frascati, [0055] lines 3-9, During the rendering stage, GPU 36 may render the tile and store the rendered tile to GPU memory 38. That is. GPU 36 may perform pixel shading and other operations to determine pixel values for each pixel of the tile and write the pixel values to GPU memory 38 (as first memory)); and 
storing the generated output data from the first memory to the second memory after execution of the batch of computational jobs is complete (Frascati, [0060] lines 7-12, prior to executing commands associated with a render target, GPU 36 may load the necessary data from storage unit 48 or display buffer unit 44 to GPU memory 38 for each tile being rendered. In addition, after executing commands associated with a particular render target and prior to switching to a new render target, GPU 36 may flush data associated with the particular render target from GPU memory 38 to storage unit 48 (as second memory) or display buffer unit 44 for each tile being rendered).

As per claims 15 and 16, they are apparatus claims of claims 4 and 5 respectively above. Therefore, they are rejected for the same reason as claims 4 and 5  respectively above.

Claims 6 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frascati, OULD and KIM, as applied to claims 5 and 16 respectively above, and further in view of VORBACH (US Pub. 2018/0004530 A1).

As per claim 6, Frascati, OULD and KIM teach the invention according to claim 5 above. Frascati further teaches wherein the batch of computational jobs is a first batch of computational jobs, and further comprising (Frascati, [0029] lines 8-10, the GPU may execute both the first command and the third command associated with the first render target (as first batch) prior to switching to the second render target; [0048] lines 4-6, GPU 36 renders one or more images and outputs the rendered images (as output data) to display buffer unit 44);
loading input data associated with a second batch of computational jobs from the second memory to the first memory (Frascati, [0029] lines 8-10, the GPU may execute both the first command and the third command associated with the first render target (as first batch) prior to switching to the second render target; [0060] lines 4-7, prior to executing commands associated with a render target (as include the second batch; see [0063] lines 10-11, a render target command list B with the first commands for render target B), GPU 36 may load the necessary data (as input data) from storage unit 48 or display buffer unit 44 (as second memory) to GPU memory 38 (as first memory) for each tile being rendered), the loading of the input data associated with the second batch of computational jobs being performed after the storing of the generated output data to the second memory after execution of the first batch of computational jobs is complete (Frascati, [0060] lines 7-12, prior to executing commands associated with a render target, GPU 36 may load the necessary data from storage unit 48 or display buffer unit 44 to GPU memory 38 for each tile being rendered. In addition, after executing commands associated with a particular render target and prior to switching to a new render target, GPU 36 may flush data associated with the particular render target from GPU memory 38 to storage unit 48 (as second memory) or display buffer unit 44 for each tile being rendered).

Frascati, OULD and KIM fail to specifically teach the loading of the input data being performed in parallel with the storing.

However, VORBACH teaches the loading of the input data being performed in parallel with the storing (VORBACH, [0532] lines 1-4, To provide decent data load and store capability an additional Load/Store Unit (1521) is implemented, so that at least two load and one store operations can be performed in parallel).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Frascati, OULD and KIM with VORBACH because VORBACH’s teaching of performing the storing and loading in the same time (parallel) would have provided Frascati, OULD and KIM’s system with the advantage and capability to reducing the completion time for subsequence operations which improving the system performance and efficiency.

As per claim 17, it is an apparatus claim of claim 6 above. Therefore, it is rejected for the same reason as claim 6 above.

Claims 11 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frascati and OULD, as applied to claims 1 and 12 respectively above, and further in view of Baskaran et al. (US Pub. 2018/0300163 A1).

As per claim 11, Frascati and OULD teach the invention according to claim 1 above. Frascati further teaches wherein the tile size corresponds to computational jobs of the batch of computational jobs (Frascati, [0016] lines 1-13, Traditional graphics processing unit (GPU) architectures may require a relatively large amount of data to be read from and written to system memory when rendering a frame of graphics data (which may be referred to as an image). Mobile architectures (i.e., GPUs on mobile devices) may lack the memory bandwidth capacity required for processing entire frames of data. Accordingly, tile-based architectures have been developed that break an image into multiple tiles. The tiles are sized so that they can be processed using a relatively small amount (e.g., 256 kB) of high bandwidth, on-chip graphics memory (sometimes called graphics memory or GMEM); [0022] lines 1-2,  A GPU may render graphics data using one or more render targets (as batch of computational jobs); lines 5-6, an image may be composed of content from a plurality of render targets. [0048] lines 3-4,  GPU 36 renders one or more images).

Frascati and OULD fail to specifically teach the tile size corresponds to a quantity of computational jobs.

However, Baskaran teaches the tile size corresponds to a quantity of computational jobs (Baskaran, [0136] lines 8-10, The number of EDTs and the number of floating point operations per EDT may depend on the tile size).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Frascati and OULD with Baskaran because Baskaran’s teaching of tile size corresponding to the number of the operations would have provided Frascati and OULD’s system with the advantage and capability to determining the number of the operations for the particular tile which enable the system to efficiently utilizing the resource in order to improving the system efficiency.

As per claim 22, it is an apparatus claim of claim 11 above. Therefore, it is rejected for the same reason as claim 11 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195